Citation Nr: 0945497	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from September 1966 
to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in July 2005 by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).  

The Board remanded the claim in July 2008 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

In July 2008, the Board remanded the Veteran's claim for 
service connection for hypertension to provide a VA 
cardiovascular examination and opinion and instructed the 
RO/AMC to readjudicate the claim and to issue a supplement 
statement of the case (SSOC) if the benefit sought on appeal 
remained denied.  In November 2008, the Veteran appeared for 
a VA cardiovascular examination and opinion, and addenda to 
that examination were issued in May, August, and September 
2009.  However, the SSOC issued in October 2009 appeared to 
consider only the August 2009 addendum.  Therefore, the issue 
of entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, must be 
remanded for readjudication and the issuance of an  SSOC that 
considers the November 2008 VA examination report and all of 
the addendum reports that followed.

Accordingly, the case is REMANDED for the following action:

Please readjudicate the issue on appeal 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


